                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION
                         NO. 4:15-CR-48-2H

UNITED STATES OF AMERICA,         )
                                  )
                                  )
                                  )
     v.                           )
                                                   ORDER
                                  )
                                  )
TRAVIS TYRONE WHEELER,            )
     Defendant.                   )



     This matter is before the court on the Motion for Revocation

of Supervised Release [DE #68].       At the hearing on July 9, 2019,

the court heard from the parties and continued the matter for six

months.   Therefore, the motion for revocation will be held open

for six months.     If the court is not notified of any further

violations before January 9, 2020, the motion for revocation will

be dismissed without further hearing. If further violations occur,

the probation officer shall notify the court and a hearing will be

scheduled in this matter.

     This 9th day of July 2019.




                            __________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge

At Greenville, NC
#35
